MEMORANDUM **
Pei Zhi Huang appeals from his guilty-plea conviction and the 70-month sentence imposed for conspiracy to distribute and possess with intent to distribute MDMA (ecstasy), conspiracy to money launder, and perjury, all in violation of 21 U.S.C. §§ 846, 841(a)(1), and 18 U.S.C. §§ 1956(h), 1621(2).
*732Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Huang’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.